Citation Nr: 0840379	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-07 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability. 

2.  Entitlement to service connection for a cervical spine 
disability. 

3.  Entitlement to service connection for essential 
hypertension.

4.  Entitlement to service connection for kidney stones, to 
include as secondary to service-connected type 2 diabetes 
mellitus.

5.  Entitlement to an initial evaluation in excess of 10 
percent prior to February 7, 2006, and in excess of 20 
percent thereafter, for type 2 diabetes mellitus. 

6.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD). 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  An August 2006 rating decision increased the 
evaluation of the veteran's type 2 diabetes mellitus to 20 
percent effective February 7, 2006.  Because the maximum 
benefit was not granted, the issue of entitlement to a higher 
evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The Board notes that in the veteran's Substantive Appeal he 
had requested a travel Board hearing.  In a May 2006 
statement the veteran withdrew his request for a hearing.  
Accordingly, the matter is ready for appellate consideration.

The issue of entitlement to service connection for cervical 
spine disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The competent evidence does not demonstrate a current 
bilateral shoulder disability.  

2.  The competent evidence does not demonstrate a current 
disability manifested by kidney stones.  

3.  The competent evidence does not demonstrate that 
hypertension was incurred in active service or within the 
first post-service year; no competent evidence causally 
relates the currently diagnosed hypertension to active 
service.

4.  The veteran's PTSD has manifested by symptoms including 
nightmares, sleep disturbance, hypervigilance and intrusive 
thoughts; it has caused him only nominal social and 
occupational impairment.

5.  The veteran's diabetes requires a restricted diet and use 
of an oral hypoglycemic agent, but has never required insulin 
or caused any separate complications, particularly diabetic 
retinopathy and erectile dysfunction, which is due to 
hypogonadsim.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral shoulder disability is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  Service connection for kidney stones is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

3.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met.  U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

5.  Throughout the course of the claim, a 20 percent 
evaluation, but no greater, is warranted for type 2 diabetes 
mellitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With respect to the veteran's claims of entitlement to 
service connection, the RO provided the appellant pre-
adjudication notice by a letter dated in May 2004.  Although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case; neither the veteran nor his representative has 
alleged any prejudice.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that any notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran was notified that his claims were awarded 
with an effective date of March 12, 2004, the date of his 
claims, and that a 10 percent rating was assigned for each 
disability.  He was subsequently notified that the evaluation 
of type 2 diabetes mellitus was increased to 20 percent 
effective February 7, 2006, the date that it became factually 
ascertainable that an increase was warranted.  He was 
provided notice how to appeal the RO's decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for a higher 
rating.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, his claims have 
been assigned the earliest effective dates permitted by law.  
38 U.S.C.A. § 5110.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained the veteran's service treatment records, VA 
records, assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, and obtained medical 
opinions as to the severity of his disabilities.  With 
respect to the claim of entitlement to service connection for 
hypertension no VA examination is necessary because, as 
discussed below in greater detail, the evidence of record is 
insufficient to indicate that there may be a relationship 
between the veteran's hypertension and his active service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Likewise, 
no examination is necessary with respect to the claims of 
entitlement to service connection for a shoulder disability 
and kidney stones because the record fails to show current 
diagnoses of these disabilities.  Id.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

In sum, VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claim at this time.

Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
hypertension, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Shoulder Disability

Entitlement to service connection for a shoulder disability 
is not established.  The veteran's service treatment records 
are silent with respect to complaints or treatment referable 
to the shoulders.  The veteran's separation examination, 
dated in January 1968, showed normal upper extremities and 
musculoskeletal system at discharge.  The post-service 
medical evidence reveals no manifestations of a bilateral 
shoulder disorder.  An October 2004 private medical record 
noted pain in the shoulders, apparently secondary to a 
cervical spine disability.  In any event, considering the 
absence of other treatment regarding the shoulders, the Board 
finds that no current chronic disability of the shoulders has 
been demonstrated.  As such, the claim must fail.  Indeed, in 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Hypertension

The veteran's service treatment records are silent with 
respect to diagnosis of hypertension.  The veteran's 
Enlistment examination in June 1964, his aircrewman 
examination in February 1966 and his separation examination, 
dated in January 1968, all showed a normal vascular system at 
discharge and a blood pressure.  On those occasions, the 
blood pressures readings were 112/62, 110/70, and 116/80, 
which notably do not meet the definition of hypertension for 
VA rating purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2008).  

Following separation from active service in 1968, the veteran 
first sought treatment for hypertension in April 1988 at the 
Detroit Medical Center, as reflected in a clinical note from 
this facility.  At the time, the veteran informed the 
examining physician that he had been previously told that he 
had borderline hypertension.  A physical was recommended and 
performed in June 1988 at which time nuance hypertension was 
noted.  The veteran's blood pressure read 130/90.  Subsequent 
records from this facility note diagnosis of essential 
hypertension treated with medication, but do not attribute 
this disorder to service.  Treatment for hypertension is also 
noted in reports dated from 2000 to 2002 from the Doctors 
Medical Center of Walton County. 

Also of record is a March 2004 personal statement from the 
veteran in which he related that he has had hypertension 
almost from the time he came back from Vietnam.
  
In April 2005 the veteran was seen at a VA medical center for 
an initial physical examination.  This examination resulted 
in a diagnosis of hypertension.  Subsequent VA records note 
this diagnosis, but do not attribute it to service.  

Based on the evidence of record, as detailed in pertinent 
part above, entitlement to service connection is not 
established.  On a presumptive basis the claim must be denied 
because the evidence fails to show diagnosis of hypertension 
to a compensable degree within the first post-service year.  
Although the veteran reported in April 1988 that he had 
previously been told that he had borderline hypertension, the 
earliest clinical evidence of hypertension appears in the 
June 1988 record.  The Board acknowledges the veteran's 
statement that he had hypertension almost from the time that 
he came back from Vietnam.  In this regard, the veteran is 
competent to report his observable symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board 
does not find that hypertension involves observable symptoms 
of which the veteran would be competent to report a history 
of.  In any event, his report of a longstanding history of 
hypertension is not supported by any medical evidence until 
decades after service.  Thus, to the extent that he is 
competent to report his hypertension symptoms, the Board 
finds that absence of documented treatment for approximately 
two decades following discharge to be of greater probative 
value.  Indeed, in the absence of demonstration of continuity 
of symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Again, the evidence of record fails to demonstrate that 
hypertension was first manifest in service.  Rather, the 
first objective manifestations are seen approximately two 
decades after separation.  Moreover, no competent evidence 
indicates that the currently diagnosed hypertension is 
causally related to active service.   As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Kidney Stones

The veteran's service treatment records are silent with 
respect to complaints or treatment for kidney stones.  The 
veteran's separation examination, dated in January 1968, did 
not show kidney stones or any complaints thereof.

The earliest medical evidence pertaining to kidney stones 
appears in an August 2003 private treatment note from James 
W. Howell, D.O.  Subsequent records from this provider show 
treatment of kidney stones, but do not comment on their 
etiology. 

In August 2004 the veteran received a VA diabetes mellitus 
examination.  The examiner noted that he had thoroughly 
reviewed the claims file and noted the veteran's history of 
kidney stones.  This was the extent of the veteran's renal 
history and the examiner found no renal dysfunction since the 
kidney stones were removed.  

Entitlement to service connection for kidney stones is not 
established.  Although the veteran had an acute episode of 
kidney stones in 2003, VA examination clearly shows that this 
condition resolved with treatment and has resulted in no 
chronic residuals.  No other competent evidence of record 
refutes that finding.  Moreover, as a Thus, in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly the claim is denied.  



Increased Evaluation Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

At the outset, the Board notes that the veteran's claims of 
entitlement to increased ratings stem from the initial 
assignment of a disability rating.  As such, the claims 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes Mellitus

Diabetes mellitus is evaluated under Diagnostic Code 7913.  
Under that Code section, diabetes mellitus that is manageable 
by restricted diet only is rated 10 percent disabling.  
Diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities is rated 40 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  

Note (2) provides that, when diabetes mellitus has been 
conclusively diagnosed, the adjudicator is not to request a 
glucose tolerance test solely for rating purposes.  38 C.F.R. 
§ 4.119.

Medical evidence from James Howell, D.O. shows diagnosis of 
diabetes mellitus in October 2003.  At this time, the veteran 
was prescribed Amaryl.  Subsequent treatment records show 
continued treatment of diabetes in this manner through March 
2004, the date of the last record from this provider.  

In August 2004 the veteran received a VA diabetes mellitus 
examination.  He had never been hospitalized for the 
condition and had a hypoglycemic reaction about once per 
week.  He followed a restricted low carbohydrate diet and 
avoided all sugar.  He had no significant weight change in 
the past six months and had no activities restricted due to 
his diabetes.  He had no history of retinopathy.  He reported 
a sensation of his feet getting cold, but denied any other 
neurologic symptoms.  He was taking Amaryl every other week 
to treat his diabetes.  He only took this medication on rare 
occasion that his blood sugar was high.  He reported partial 
erectile dysfunction for about the past nine months.  He was 
treated with Cialis, which helped.  There were no renal 
problems found.  There was no peripheral edema and neurologic 
examination was normal in all extremities.  The examiner 
diagnosed type 2 diabetes with no known secondary conditions.  
In closing, the examiner remarked that the veteran's 
testosterone level was low indicating hypogonadism and found 
that the erectile dysfunction must be due to this and that it 
would be speculative, therefore, to attribute erectile 
dysfunction to diabetes mellitus.  

In January 2005 the veteran's representative submitted a 
letter in which it was asserted that the veteran had eyesight 
problems and erectile dysfunction secondary to his diabetes.  
The representative noted a decrease in the veteran's visual 
acuity in service and noted that no eye examination had been 
performed to confirm the absence of diabetic retinopathy.  
The representative also summarized an internet article that 
stated 60% of men with diabetes experience impotence, while 
only 5% of men experience erectile dysfunction due to hormone 
disorders.  New VA examinations were requested.  

In February 2005 the veteran was provided a VA eye 
examination.  That examination resulted in a diagnosis of 
decreased acuity in each eye without glasses, related to 
refractive error, not diabetes.  No diabetic retinopathy was 
diagnosed and no diabetic disease was noted in either eye.

Of record is an April 2005 comprehensive VA examination.  
This examination notes an absence of parasthesias and 
neurologic symptoms.  No diabetes medication was noted.  Type 
2 diabetes mellitus, questionable control was diagnosed.  A 
VA medication record shows that the veteran was prescribed 
glipizide by mouth once daily for diabetes beginning February 
7, 2006.  

The veteran last received a VA examination to address the 
severity of his diabetes in July 2006.  The examiner noted no 
episodes of ketoacidosis or hypoglycemic reaction.  The 
veteran was never hospitalized for his diabetes and was on a 
restricted diet.  His weight was stable and there was no 
restriction of activities.  His current medication was 
glipizide 2.5 mg. per day.  There were no other problems 
associated with the veteran's diabetes.  No eye problems were 
found related to diabetes and there was no retinopathy.  No 
neurologic deficits were found.  Examination resulted in a 
diagnosis of type 2 diabetes, currently controlled with a 
minimal oral hypoglycemic.  

Affording the veteran the benefit of the doubt, the Board 
finds that he is entitled to a 20 percent, but no greater, 
evaluation for his type 2 diabetes throughout the course of 
his claim.  The Board notes that the veteran was prescribed 
an oral hypoglycemic agent when he was initially diagnosed as 
having type 2 diabetes in October 2003, although the veteran 
reported only taking it every other week or so as needed.  
However, as of April 2005 it was noted that the veteran's 
diabetes was under questionable control.  In April 2006 the 
veteran was prescribed an oral hypoglycemic agent once daily.  
He has always been advised to follow a restricted diet.  This 
indicates that throughout the course of the appeal that the 
veteran's diabetes has always required an oral hypoglycemic 
agent and a restricted diet.  The veteran has never been 
prescribed insulin, which is necessary to establish a rating 
in excess of 20 percent.  This has been true throughout the 
course of this claim.  For these reasons, a 20 percent, but 
no greater, evaluation is warranted.  

In closing, the Board does not find that there have ever been 
any complications due to diabetes, particularly erectile 
dysfunction and diabetic retinopathy.  The veteran is not 
currently diagnosed with diabetic retinopathy, just a 
refractive error, which is not subject to service connection.  
38 C.F.R. § 3.303(c) (2008).  With respect to erectile 
dysfunction the preponderance of the competent evidence shows 
that this is due to hypogonadism, not diabetes.  The Board 
notes the representative's assertions and cited internet 
article, but affords these items little probative value as 
they are not combined with the opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); 
see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  Similarly, the evidence is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding the veteran's particular 
case.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Accordingly, no separate evaluations are warranted.  

PTSD

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission. VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the 
veteran's PTSD provides a 100 percent evaluation for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), inability to establish and maintain effective 
relationships.  Id. 

A 50 percent evaluation is proper for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereo-typed speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment; impaired abstract 
thinking, disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversations), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id.  

The veteran received a VA psychiatric examination in August 
2004 in relation to his PTSD.  At that time, the veteran had 
a girlfriend, who accompanied him to the examination.  He 
denied having any legal problems, as well as drug and alcohol 
abuse.  The veteran was retired and last worked as a manager 
at an auto manufacturer.  He reported that he did well at his 
job, where he largely worked by himself, but had some 
confrontations with his coworkers.  He described one physical 
altercation.  The veteran reported that he slept poorly and 
awoke often during the night, as well as an occasional 
nightmares and intrusive memories of his experiences in 
Vietnam.  He was then living on 10 acres with his mother and 
did not like having any neighbors or anybody close to him.  
He reported having lost interest in recreational activities, 
such as racing and building hot rods.  He stated that he made 
a great effort to stay busy and did volunteer work at his 
church.  He had a few friends that were fairly supportive.  
He admitted to hyervigilance and exaggerated startle 
response. He stated that he often heard explosions in his 
sleep that were not real and that he was easily awakened with 
only the slightest of noises.  He found it difficult to 
multitask.  He stated that he was irritable and found that he 
became very short-tempered with people.  He admitted to 
suicidal ideation at one time, but denied any current 
ideation.  He felt that he was a poor parent and accepted 
responsibility for his failed marriages.  

Mental status examination showed that the veteran was 
casually but neatly and cleanly dressed and demonstrated good 
hygiene.  He was pleasant and cooperative during the 
examination.  His mood was essentially euthymic and his 
affect was full.  His thought content and processes were 
within normal limits.  There was no evidence of delusions or 
hallucinations.  The veteran maintained eye contact 
throughout the session.  No inappropriate behavior was noted.  
He denied suicidal or homicidal ideation.  The veteran was 
able to maintain his personal hygiene and perform his 
activities of daily living.  He was alert and oriented times 
four.  There was no evidence of gross memory loss or 
impairment.  Speech was linear and coherent.  Speech was of 
normal rate and volume.  

The examiner ultimately diagnosed PTSD with a GAF score of 
60.  The examiner noted that the veteran reported chronic 
symptoms that adversely affected his psychosocial functioning 
and his quality of life.  He noted that the veteran was able 
to maintain employment for 31 years and had no difficulty 
making promotion.  It was also noted that he had difficulty 
getting along with coworkers, storming out of meetings and 
causing physical violence.  It was noted that the veteran had 
difficulty in social situations and a history of two failed 
marriages.  The examiner found that the veteran's symptoms 
fell in the moderate range of severity and that he did not 
demonstrate any significant impairment in judgment.  The 
veteran was found to be fully oriented.

Following the initial diagnosis of PTSD, the veteran 
regularly attended VA PTSD group meetings.  A review of the 
notes associate with these visits shows that the veteran was 
a cooperative and active member of the sessions.  These notes 
contain no subjective information about the severity of the 
veteran's PTSD, but do show GAF scores of 54, 55, and 56.  

Most recently, the veteran under a VA psychiatric examination 
in July 2006.  At that time, the veteran reported that he had 
been dating, but was not then in a relationship.  He 
continued to report poor sleep and nightmares, irritability, 
and intrusive thoughts that were occurring with increasing 
frequency.  H was friendly with a few neighbors but did not 
have many friends.  He admitted to hypervigilance and 
exaggerated startle response.  He denied recent suicidal 
ideation.  He endorsed some problems with concentration and 
short-term memory.  

Objectively, the veteran was neatly dressed and demonstrated 
good hygiene.  His mood was essentially euthymic and his 
affect was full and reactive.  There was no evidence of 
delusions or hallucinations.  He maintained eye contact and 
exhibited no inappropriate behavior.  He denied suicidal and 
homicidal ideation.  He could perform the activities of daily 
living.  He was alert and oriented and exhibited no gross 
memory loss or impairment.  His speech was linear and 
coherent, and of normal rate and volume.  A GAF score of 60 
was assigned.

Based on the evidence of record, as set forth in pertinent 
part above, the Board finds no support for assignment of a 
higher initial evaluation.  In order to attain a rating of 30 
percent for service-connected PTSD, the evidence must show 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  The evidence of record, which 
has been thoroughly reviewed by the Board, indicates that the 
veteran has had some social impairment due to his PTSD; 
however, at the time of VA examination in August 2004 he had 
a girlfriend and reported having some friends.  Upon 
subsequent examination it was noted that he still dated and 
was friendly with his neighbors.  With respect to 
occupational impairment, although the veteran has reported 
having some interpersonal difficulties and anger problems, 
the evidence shows that he retired after 31 years of service 
and was promoted during the course of his career.  There is 
no indication that PTSD ever caused him a decrease in work 
efficiency or inability to perform occupational tasks.  The 
veteran's promotion and retirement after 31 years is a strong 
indication that he functioned adequately in his occupation.  
This has been true throughout the relevant period of this 
claim.  

Similarly, the evidence does not support evaluations of 50, 
70 or 100 percent.  Indeed, there is no evidence of speech or 
thought disorders, panic attacks, impaired judgment, impaired 
impulse control, spatial disorientation, suicidal or 
homicidal ideation, or neglect of personal appearance or 
inability to perform activities of daily living.  There is 
also no evidence of delusions.  

The record does indicate some memory impairment, and apparent 
auditory hallucinations occurring occasionally, as well as 
disturbances in motivation and mood as manifested by 
irritability and depression.  While such symptoms could 
potentially support a higher evaluation, they do not occur 
with great severity or frequency in the present case.  
Instead, the veteran's overall disability picture is found to 
most nearly approximate the 10 percent evaluation assigned 
throughout the rating period on appeal.

The Board has also considered the Global Assessment of 
Functioning (GAF) scores of record.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  

The Board is cognizant that the veteran's GAF scores 
throughout the course of this claim are suggestive of 
moderate occupational and social impairment.  Nonetheless, as 
outlined above, the veteran's PTSD has caused him little or 
no occupational impairment.  Thus, a rating in excess of 10 
percent is not proper and the claim must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Entitlement to service connection for a shoulder disability 
is denied. 

Entitlement to service connection for a cervical spine 
disability is denied. 

Entitlement to service connection for essential hypertension 
is denied.

Entitlement to service connection for kidney stones, to 
include as secondary to service-connected type 2 diabetes 
mellitus, is denied.

Entitlement to an initial evaluation 20 percent, but no 
greater, throughout the course of the claim is granted for 
type 2 diabetes mellitus, subject to the laws and regulations 
governing the award of monetary benefits. 

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD is denied. 

REMAND

The veteran's service treatment records are silent with 
respect to complaints regarding the cervical spine or 
diagnosis of a cervical spine disability.  The veteran's 
separation examination, dated in January 1968, showed a 
normal spine and musculoskeletal system at discharge.  The 
veteran's personnel records show that he served as a 
helicopter crew chief and crew member in combat. 

The earliest mention of a cervical spine disability appears 
in an October 2004 private treatment record from Timothy 
Flynn, D.C.  At the time this record was made, the veteran 
presented complaining of bad neck pain for over a year.  The 
veteran related his belief that this was caused by many years 
of hard landings of helicopters in the military.  Dr. Flynn 
state that due to the fact that the veteran had no other 
injury or trauma to his cervical spine it was his opinion 
that the past history of numerous helicopter missions may 
have caused the onset of the current condition of the 
cervical spine.  Dr. Flynn did not review the claims file in 
reaching this conclusion.  

The veteran should be afforded a VA examination to address 
this claim.  The veteran's personnel records show that he 
served as a helicopter crew member.  Dr. Flynn's opinion 
suggests that his currently diagnosed cervical spine 
disability is related to this service; however, because this 
opinion was not based upon a review of the claims file and 
service treatment records, the Board finds it insufficient to 
decide this claim.  Thus, an examination is necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to address the 
etiology of any diagnosed cervical spine 
disability.  

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  

Based on the examination and review of the 
record, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (i.e. a 50 percent 
probability or greater) that any currently 
diagnosed cervical spine disability is 
attributable to service, particularly the 
veteran's reported in-service helicopter 
landings.  If the examiner cannot reach a 
conclusion without resorting to 
speculation, this should be noted in the 
examination report.

2.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and adjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before this 
case is returned to the Board.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


